
	

114 S3052 IS: Veterans Transplant Coverage Act of 2016
U.S. Senate
2016-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3052
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2016
			Mr. Kirk (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 for an operation on a live donor for purposes of conducting a transplant
			 procedure for a veteran, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Transplant Coverage Act of 2016. 2.Authorization to provide for operations on live donors for purposes of conducting transplant procedures for veterans (a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1788.Transplant procedures with live donors and related services
 (a)In generalIn a case in which a veteran is eligible for a transplant procedure from the Department, the Secretary may provide for an operation on a live donor to carry out such procedure for such veteran notwithstanding that the live donor may not be eligible for health care from the Department.
 (b)Other servicesThe Secretary shall furnish to a live donor any care or services before and after conducting the transplant procedure under subsection (a) that may be required in connection with such procedure..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1787 the following new item:
				
					
						1788. Transplant procedures with live donors and related services..
			
